UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-2155



STEPHEN F. NARDI,

                                               Plaintiff - Appellant,

          versus

W. RAYMOND SHOWALTER, JR.; DORIS SHOWALTER;
DAVID BOWMAN, t/a Pro Park, Richmond, VA, t/a
Pro Park, Harrisonburg, VA, d/b/a LLC Limited
Liability Company; ROBERT GRAVES; SCOTT
GRAVES; THOMAS EUBANK; RICK BROWN,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Harrisonburg. James H. Michael, Jr., Senior
District Judge. (CA-96-12-H)


Submitted:   October 17, 1996              Decided:   October 23, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.

Stephen F. Nardi, Appellant Pro Se.     Gregory Thomas St. Ours,
WHARTON, ALDHIZER & WEAVER, Harrisonburg, Virginia; Holmes Conrad
Harrison, III, HARRISON, THUMMA & STARK, Harrisonburg, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his copyright infringement action pursuant to Fed. R. Civ. P.

12(b)(6). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we affirm on the reasoning
of the district court. Nardi v. Showalter, No. CA-96-12-H (W.D. Va.
July 22, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3